TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00220-CR







Ex Parte:  Robert Cummings, Appellant








FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY


NO. 448373, HONORABLE DAVID CRAIN, JUDGE PRESIDING








PER CURIAM


	This is an appeal from an order denying relief on appellant's petition for writ of
habeas corpus.  Tex. R. App. P. 44.  The order denying relief was signed on December 15, 1995. 
Notice of appeal was filed on April 5, 1996, long after the thirty-day period for perfecting appeal
expired.  Tex. R. App. P. 41(b)(1).  Without a timely filed notice of appeal, this Court is without
jurisdiction.  Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).

	The appeal is dismissed.


Before Chief Justice Carroll, Justices Aboussie and Kidd

Dismissed for Want of Jurisdiction

Filed:   May 8, 1996

Do Not Publish